This is an appeal from two interlocutory orders: (1) Sustaining appellee's motion to dismiss appellant's plea of privilege and (2) granting a temporary injunction restraining appellant from polluting the waters of the Angelina and Neches Rivers, until further orders of the court. Appellant has abandoned the appeal on the injunctive order; and we are of opinion that the other order is not reviewable. Only appeals from interlocutory orders allowed by law are reviewable by appellate courts, hence, in absence of an order sustaining or refusing appellant's plea of privilege, this court is without jurisdiction to review the action of the trial court. The order on the motion is interlocutory, from which there is no right of appeal. Seale v. Anderson, Tex. Civ. App. 232 S.W. 928.
There is another ground why favorable consideration would be given the action of the court on the motion to dismiss the plea of privilege. Appellant brings the question up for review on bill of exception showing that the court heard evidence on the motion, showing complete waiver of the plea of privilege; and the judgment of the court recites that "after hearing said motion, the evidence and argument of counsel thereon," the plea was dismissed. Appellant has not favored this appeal with the evidence offered, hence we must assume that same was sufficient to sustain the action of the court; and, should the action of the trial court be deemed a refusal of the plea of privilege, from which an appeal lies, the record here is insufficient to reverse the action of the trial court.
The appeal will be dismissed for want of jurisdiction. *Page 587